Name: Council Regulation (EEC) No 3409/82 of 13 December 1982 amending Regulation (EEC) No 2764/77 extending the period for which Class III may be applied in respect of certain fruit and vegetablesy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/2 Official Journal of the European Communities 21 . 12. 82 COUNCIL REGULATION (EEC) No 3409/82 of 13 December 1982 amending Regulation (EEC) No 2764/77 extending the period for which Class III may be applied in respect of certain fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, considerably lower, although not negligible, particu ­ larly at certain times of the year ; Whereas, moreover, the marketing of Class III products enables certain consumers with modest incomes to obtain supplies of those products ; Whereas it seems advisable, therefore, to provide for Class III to be applicable for a limited period beyond 31 December 1982, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the first subparagraph of Article 4 (2) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1035/72 provides that, unless an extension is decided upon in accordance with the voting procedure laid down in Article 43 (2) of the Treaty, Class III may not be applied beyond the fifth year following the date of entry into force of the Regulation which defines it ; whereas Regulation (EEC) No 2764/77 (3) extended this possibility of application until 31 December 1982 ; Whereas the marketing of Class III represents a large share of producers' incomes where there is no Class II for the product ; whereas, where there is a Class II , the share of producers' incomes represented by Class III is In Article 1 of Regulation (EEC) No 2764/77 the date '31 December 1982' shall be replaced by '31 December 1986'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1982. For the Council The President N. A. KOFOED (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 190, 1 . 7 . 1982, p . 7 . 3 OJ No L 320, 15 . 12 . 1977, p . 5 .